PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/922,289
Filing Date: 7 Jul 2020
Appellant(s): GRIGORE, Mircea



__________________
Michael Aristo Leonard II
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/5/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 8/6/2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-17, 18-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, et al., U.S. PGPUB No. 2020/0050983 (“Balasubramanian”), in view of Zohar, et al., U.S. Patent No. 10,620,975 (“Zohar”).
Balasubramanian teaches a system and method for recording steps for completing a workflow. With regard to Claim 1, Balasubramanian teaches a computer program for creating a user interface (UI) object library for robotic process automation (RPA) embodied on a non-transitory computer-readable medium, the program configured to cause at least one processor to: 
detect an application associated with a screen of a UI ([0107]-[0108] describe listener modules which record activities in a computer system, including an application within which activities are carried out); 
detect UI elements on the screen ([0111] describes that the recorder system is capable of recording attributes of a user’s interaction, including the interface elements with which the user interacts); 
receive a selection of a target UI element ([0110] describes that the recording system can record screen captures in response to any human interaction, including mouse clicks, keystrokes, and screen touches); 
generate a UI descriptor for the selected UI element ([0156] describes that a technical signature is recorded for each screen capture include descriptive information about an interface component with which a user interacts, including a control ID identifying the particular element); 
add the generated UI descriptor for the selected UI element to a respective RPA workflow activity ([0225] describes that the technical signature of an underlying control captured and added to a workflow is used to automate the workflow in one or more of a plurality of automation frameworks used in implementing robotic process automation); and 
create and publish a UI object library comprising the UI descriptor in a UI object repository, wherein the UI object library comprises UI descriptors corresponding to one or more screens from a version of the detected application ([0213] describes that an output manager transmits outputs of the recorder system in a variety of formats which can be made accessible through databases or automation platforms. Fig. 13 shows that a series of captured technical signatures for UI objects captured by the system are stored in a workflow along with data identifying the platform type 
Balasubramanian, in view of Zohar teaches the generated UI descriptor comprising a set of instructions for finding the target UI element on the screen.  Balasubramanian teaches at [0156] a path to a target element can be generated. Zohar teaches a system and method for identifying elements in an interface. Col. 17, lines 23-59 describe that a user selects an element from a GUI to be used as part of an automation process, where a rendered GUI can be a particular platform version of an application. A set of representations for the element can be retrieved for use in identifying the selected element. Col. 19, lines 26-56 describe that in instances where insufficient representations exist to identify a GUI element, additional representations can be generated and added to the representation set, until a threshold number of representations is stored, thereby generating a set of instructions in response to a user selection of an element in an interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zohar with Balasubramanian. Zohar describes at Col. 12, lines 24-52 that benefits of the methods described therein are to provide robust representation of a GUI element, in order to facilitate acquiring and properly identifying GUI elements even after a GUI changes, such as when a new version or functionality of a program is enabled. This also enables automation processes to function correctly. Therefore, one of skill in the art would be motivated to combine Zohar with Balasubramanian, in order to improve the functioning of the automation systems described by making automation more adaptable to changing 
With regard to Claim 2, Balasubramanian teaches that the UI descriptor is or comprises a selector generated based on a best match using a driver. Table 2 describes that a control ID used to automate a component can be determined as an xpath when the application is identified as a web based application.
With regard to Claim 3, Balasubramanian teaches that the RPA workflow activity is or comprises a selector-based identification activity, a computer vision (CV)-based identification activity, a unified target identification activity, an image matching identification activity, or a selector and optical character recognition (OCR)-based identification activity. [0131] describes an exemplary workflow as including a user identification step of logging in to an application.
With regard to Claim 4, Balasubramanian the detecting of the application associated with the screen of the UI comprises automatically detecting the application and a version of the application, and the detected application and version of the application are added for the RPA workflow activity, and the generated UI descriptor is for the detected version of the application. [0111] describes that application name an, platform, and technology can each be recorded. [0156] describes that the technical signature for the recorded interface control includes recording the platform for the particular interface element that was identified.
With regard to Claim 5, Balasubramanian teaches that the program is further configured to cause the at least one processor to: extract UI descriptors from activities in an RPA workflow that comprises the RPA workflow activity; and add the extracted UI descriptors to a structured schema that groups the UI descriptors by UI applications, versions, screens, and UI elements. 
With regard to Claim 6, Balasubramanian teaches that the structured schema is arranged in an ontology comprising relationships between UI elements in different screens. [0219] describes that system data can be organized such that screen captures can be accessed via a workflow map that shows the sequence of activities, which shows sequential relationships of UI elements as they are used to generate the workflow.
With regard to Claim 7, Balasubramanian teaches that the detected application is a web application and the UI descriptors comprise HyperText Markup Language (HTML) paths to respective UI elements for corresponding selectors. [0156] describes that a generated control ID when an application is a web application can be an xpath identifying the element path to the particular interface component.
With regard to Claim 8, Balasubramanian teaches that the program is or comprises an RPA developer application. [0225] describes that the recorder program which generates all of the data and interfaces described in the application can be part of a system that generates code for one or more automation frameworks that produce RPA platform scripts.
With regard to Claim 9, Balasubramanian teaches that the program is further configured to cause the at least one processor to: retrieve one or more other object libraries from a UI object repository; and display the created UI object library and the one or more other object libraries. [0227] describes that a large number of workflows is viewable in an interface, thereby allowing a user to browse and view several different objects that are retrieved.

With regard to Claim 13, Balasubramanian teaches that the RPA workflow activity is or comprises an image matching-based activity that searches for an image on the screen designated by a user using an image matching technique. [0204] describes that an image masking can be carried out where a user selects a portion of a screen image for masking, and subsequent elements in other screenshots are matched and likewise masked.
With regard to Claim 14, Balasubramanian teaches that the RPA workflow activity is or comprises a selector and optical character recognition (OCR)-based activity that identifies the target UI element using a combination of a selector generated based on a best match using a driver and OCR of text associated with the target UI element. [0204] describes that matched fields for masking can be recognized based on a text label in screenshots for masking those elements; [0156] describes identifying elements for workflow creation by creating the technical signature identifying the element to the system.
With regard to Claim 15, Balasubramanian teaches that the program is further configured to cause the at least one processor to: configure a plurality of RPA workflow activities comprising the RPA workflow activity into a logical relationship. [0096] describes that the recorded activities are used to generate a workflow file that includes a graphical representation of the steps in a sequential order for completing the process.

With regard to Claim 17, Balasubramanian teaches that the generated UI descriptor is for a new version of the detected application. [0156] describes capturing technical details for the technical signature as part of recording user interactions, therefore the captured technical signature will be made for a new version of an application if that is what a user is using.
With regard to Claim 25, the claim incorporates the collective limitations of the programs of Claims 1, 3, 8 and 10. Therefore, Claim 25 is obvious in view of Balasubramanian and Zohar as explained above with regard to those claims.
With regard to Claim 26, the claim incorporates the additional limitations of the program of Claim 17 into the application of Claim 25. Therefore, Claim 26 is obvious in view of Balasubramanian and Zohar as explained above with regard to those claims.
With regard to Claim 27, the claim incorporates the additional limitations of the programs of Claims 5 and 6 into the application of Claim 25. Therefore, Claim 27 is obvious in view of Balasubramanian and Zohar as explained above with regard to those claims.


s 11 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, in view of Zohar, and in view of Venkataraman, et al., U.S. PGPUB No. 2018/0217722 (“Venkataraman”).
With regard to Claim 11, Venkataraman teaches that the RPA workflow activity is or comprises a computer vision (CV)-based activity and the program is further configured to cause the at least one processor to: perform CV on the screen of the UI to identify UI elements on the screen; display the screen of the UI with selectable components identified by the CV; receive a selection of one or more anchor UI elements to help uniquely identify the target UI element; and add the one or more anchors to the RPA workflow activity to assist in identifying the target UI element.
Venkataraman teaches a system and method for processing user interface elements for creating automated workflows. [0019] describes that an image processing system receives input images of UI screens of an application. The system analyzes the image to identify the UI elements, discern the labels for each element, and identify relationships between elements. [0038] describes that a user can provide manual intervention for an element, including a click and drag input to specify an element location coordinates, correcting errors in element labels, and altering other information associated with the elements as identified by the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Venkataraman with Balasubramanian and Zohar. The interface processing of Venkataraman helps ensure that identified interface elements used in functions such as automated workflows are identified properly, and permitting manual intervention allows for users to easily correct mistakes. Therefore, one of skill in the art would 
Claims 18, 21 and 23 together recite limitations for a computer program which is substantially the same as the computer program of Claim 11, and are therefore similarly rejected as obvious per above.
With regard to Claim 19, Balasubramanian teaches that the program is further configured to cause the at least one processor to: extract UI descriptors from activities in an RPA workflow that comprises the RPA workflow activity; and add the extracted UI descriptors to a structured schema that groups the UI descriptors by UI applications, versions, screens, and UI elements. [0156] describes that the generated control ID is stored in a data structure which includes the screen capture, along with the application, platform, type, and other related information. This claim is therefore rejected as obvious per above.
With regard to Claim 20, Balasubramanian teaches that the structured schema is arranged in an ontology comprising relationships between UI elements in different screens. [0219] describes that system data can be organized such that screen captures can be accessed via a workflow map that shows the sequence of activities, which shows sequential relationships of UI elements as they are used to generate the workflow.
With regard to Claim 22, Balasubramanian teaches that the program is or comprises a UI object browser that displays UI descriptors in one or more UI object libraries of a UI object repository, the one or more UI object libraries organized by application and version. [0222] describes that a technical signature for a control object is viewable for a workflow, where [0219] describes the screen captures and technical signature tables organized in the interface.
(2) Response to Argument
Appellant first argues with regard to Claim 1 that Balasubramanian fails to teach “receiv[ing] a selection of a target UI element,” and “generat[ing] a UI descriptor for the selected UI element, the generated UI descriptor comprising a set of instructions for finding the target UI element on the screen.” Appellant argues that there is no selection of a target UI element received in Balasubramanian since the user does not actually interact with its system, and that technical signatures are not generated for a selected UI element.
Balasubramanian at [0074] teaches a system including a processor and recorder element; the recorder operates in the background while an individual performs a workflow process using a business application. [0075] describes that the system captures information associated with the workflow process such as the steps, activities, and actions, for the purpose of automating the workflow. [0225] describes that the recorder system captures technical signatures of underlying controls and subsequently, upon completion of the recording, generates software code to automate the process for any of a number of robotic process automation frameworks.
As is described in the above rejection, Balasubramanian at [0111] describes that the recorder system captures attributes of an individual’s interactions with a business application, including identifying information of the control itself. [0110] describes that an individual can start the screen recording manually, by switching the recorder system on. The recorder system can be set by the user to record screen captures and capture information in response to human interactions, such as mouse clicks, keystrokes, touches, or other inputs.

Further, [0111] describes the capture of attributes of user interactions, including control ID, control type, etc. [0156] and Table 2 identify this data being captured in the form of a technical signature. Appellant alleges that the technical signatures are not generated for a selected element, but they clearly are, as this information is described as being recorded when a user interacts with a UI of a business application. This is further evident in Fig. 12 and [0154], which describe that activity data is captured during the recording, including an activity listing and the timing and timestamps associated therewith.  
Appellant appears to be placing significance on the fact that Balasubramanian does not disclose a separate software environment within which a selection is received and other steps carried out, but the claim only recites a program configured to cause a processor to carry out the steps. As the recorder system of Balasubramanian is a program which causes a processor to carry out the steps of the claim, it is properly relied upon for teaching these elements. That significant technical differences may exist between the reference and Appellant’s invention is irrelevant since those features of the invention are not claimed in Claim 1.
Appellant also states that no UI descriptors are added to RPA workflow activities, citing to [0225].  [0225] states that the technical signatures of underlying controls are captured and 
Appellant then argues that Claim 1 does not permit ignoring the order of the receiving and generating steps of the claim. Examiner does not dispute that the selection of a UI element precedes the generating a UI descriptor for the selected element in the claimed invention. However, to overcome the rejection, Appellant is relying on an interpretation of the claim that the generation of the UI descriptor necessarily occurs immediately responsive to the user selection of the UI element, which is not present in the claim. 
Claim 1 states that a processor receives a selection of a target UI element, generates a descriptor, and adds the generated descriptor to a respective RPA workflow activity. The claim does not state that the generating and adding steps occur immediately in response to receiving the selection. Appellant cites to an embodiment in the specification which describes the steps occurring in immediate succession, however it is impermissible to read this limitation into the claims. 
Because these features are not claimed, the broadest reasonable interpretation of Claim 1 includes embodiments where a processor performs the detection steps and receiving step as part of a recording, and subsequently carries out the generating, adding, and creating and 
Appellant argues that Balasubramanian only receives a video, however this ignores much of the teachings of Balasubramanian, such as [0110]-[0111] which describe in detail how a significant amount of information is captured and stored regarding user interactions and the elements that are selected, and determined specifically at the time those interactions occur.
The system does not interpret this information from a video, this is information specifically captured every time a user interacts with the application, and it fundamentally mischaracterizes what Balasubramanian teaches to say that the system merely interprets a video. [0199] likewise teaches that screen captures are associated with metadata that is captured as information for a particular interaction or activity, further teaching that information is captured by the system in response to user selections, and derived from a video.
Appellant then argues with regard to Claim 1 that Balasubramanian does not detect an application associated with a screen of a UI, because Balasubramanian retrieves information from the OS, and not the screen itself. However, the claim does not recite a manner in which the association is detected, or specify which data is used to make the association. 
[0095] of Balasubramanian states that attributes associated with the screen captures can be captured during a recording, including both a screen name and application name. Fig. 18 
Appellant then argues that Balasubramanian does not teach “detect[ing] UI elements on the screen,” because Balasubramanian does not detect the UI elements from the screen itself, but rather from underlying OS data. Appellant contends that the elements detected in Balasubramanian are not “on the screen,” however [0110]-[0111] describe that the recorded elements are ones which are visible to a user and interacted with as a user records a workflow for the application. It is unclear how UI elements with which a user is interacting, and which are detected by the recording system in response to those interactions are not “detect[ed] UI elements on the screen” within the broadest reasonable interpretation of that term. 
Appellant then argues with regard to Claim 1 that Balasubramanian does not teach “creat[ing] and publish[ing] a UI object library comprising the UI descriptor in a UI object repository, wherein the UI object library comprises UI descriptors corresponding to one or more screens from a version of the detected application.” Appellant argues that Balasubramanian is deficient in teaching this limitation because the claimed UI object repository allows for UI descriptor reuse, and there is no organization of libraries by application and version. 
Neither of these limitations is actually present in Claim 1. The claim does not recite anything regarding descriptor reuse, and the claim only recites that the library comprises “UI 
Examiner has carefully reviewed the arguments presented with regard to Claims 18 and  25, and they appear to repeat the arguments made with regard to Claim 1. Examiner notes that applying the rejection of Claim 11 to Claim 18 applies the rejection of Claim 1 to Claim 18 as well; due to the dependence of Claim 11 from Claim 1, the rejection of Claim 11 includes the rejection of the elements of Claim 1. Therefore, this rejection is not lacking a rejection of the subject matter of Claim 18 that is duplicative of the subject matter of Claim 1. 
No dependent claim has been argued separately as allowable due to the subject matter therein. Because the claims are properly rejected under the cited art of record, for the reasons given in the previous rejection and as further explained in this response, it is believed that the rejections should be sustained.

Respectfully submitted,
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
Conferees:
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.